38 F.3d 1221NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.Bryan L. LACY, Defendant-Appellant.
No. 93-3326.
United States Court of Appeals, Tenth Circuit.
Oct. 21, 1994.

Before TACHA, BRORBY, and EBEL, Circuit Judges.

ORDER AND JUDGMENT1

1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  Therefore, the case is ordered submitted without oral argument.


2
Defendant Lacy was indicted along with a codefendant on eight counts related to the distribution of marijuana.  Lacy pled guilty to one count of traveling in interstate commerce to promote an unlawful activity pursuant to 18 U.S.C.1952(a)(3) and one count of possession of marijuana with intent to distribute an amount less than 50 kilograms pursuant to 18 U.S.C. 2 and 21 U.S.C. 841(a)(1).  The remaining six counts were dismissed.  Defendant was sentenced to consecutive sentences of 60 months for the interstate commerce count and three months for the possession count, as well as three years of supervised release.  Neither the defendant nor his counsel raised any objections to the presentence report or to the trial court's findings at the sentencing hearing.


3
The defendant filed a timely appeal.2  The defendant's docketing statement listed the issue to be raised on appeal as the "the sentence imposed."   Counsel subsequently filed a brief pursuant to  Anders v. California, 386 U.S. 738 (1967), stating that he could not identify any colorable claims for appeal.3  Counsel asks this Court to review the record for any possible error.


4
We have reviewed the record and find no reversible error.  Accordingly, the judgment of the district court is AFFIRMED.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470


2
 Defendant filed his initial notice of appeal pro se, along with a motion for appointment of counsel and an application to proceed in forma pauperis.   The trial court granted the defendant's application to proceed in forma pauperis and ordered the counsel that had represented the defendant through sentencing to continue his representation until relieved by the court of appeals.  This Court subsequently ordered counsel to represent the defendant on appeal


3
 The Clerk of this Court notified the defendant by letter of his counsel's finding that the defendant's appeal was frivolous and instructed the defendant to make a showing to this Court within 30 days on why his conviction should be set aside.  Defendant did not respond